Exhibit 10.1


THIS SHARE PURCHASE AGREEMENT dated effective the 24th day of January, 2012


BETWEEN:


BRUCE THOMSON


(the "Vendor")


AND:


GREGORY ROTELLI


(the "Purchaser")
 
WHEREAS:
 
A. The Vendor is the holder of common shares ("Shares") in the capital of
Independence Energy Corp., a Nevada corporation (the "Company");
 
B. The Purchaser wishes to acquire 12,000,000 of the Shares (the "Purchased
Shares") held by the Vendor and the Vendor agrees to sell the Purchased Shares
to the Purchaser; and
 
C. The parties wish to enter into this Agreement in order to provide for the
acquisition by the Purchaser of the Purchased Shares.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, and of the
premises, covenants and agreements herein set forth, the parties hereto covenant
and agree each with the other as follows:
 
1. PURCHASE AND SALE
 
1.1 The Purchaser hereby agrees to acquire, subject to the terms and conditions
in this Agreement, from the Vendor, and the Vendor agrees to sell to the
Purchaser on the Closing Date (as hereinafter defined), all right, title and
interest of the Vendor in and to the Purchased Shares.
 
1.2 In consideration for the Purchased Shares, the Purchaser shall pay the
aggregate sum of USD $50,000 per Purchased Share (the "Purchase Price") which
prior to the date hereof has been paid by the Purchaser to the Vendor.
 
2. REPRESENTATIONS AND WARRANTIES OF THE VENDOR
 
2.1 To induce the Purchaser to enter into and complete the transactions
contemplated hereby and to purchase the Purchased Shares, the Vendor, with the
knowledge and intent that the Purchaser is relying on such representations and
warranties in entering into this Agreement (which representations and
warranties, other than those set forth in Section 2.1(c) hereof, shall not
survive the Closing), hereby warrants and represents to the Purchaser as
follows:
 
 
(a)
the Vendor has full right, power and authority to enter into this Agreement and
any agreement or instrument referred to or contemplated by this Agreement;

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
(b)
The execution, delivery and performance by the Vendor of this Agreement, the
performance of his obligations hereunder, and the consummation of the
transactions contemplated hereby are within the Vendor’s powers. This Agreement
has been duly and validly executed and delivered by the Vendor and is a legal,
valid and binding obligation of the Vendor, enforceable against him in
accordance with its terms. The execution, delivery and performance by the Vendor
of this Agreement does not violate any contractual restriction contained in any
agreement that binds or affects or purports to bind or affect the
Vendor.  Vendor is not a party to any agreement, written or oral, creating
rights in respect of any of such Shares in any third party or relating to the
voting of the Purchased Shares.  Vendor is the lawful owner of the Shares, free
and clear of all security interests, liens, encumbrances, equities and other
charges.  Vendor further represents that he does not beneficially own any
options or warrants or other rights to purchase shares of Common Stock. At the
Closing there will be  no outstanding or authorized options, warrants, rights,
calls, commitments, conversion rights, rights of exchange or other agreements of
any character, contingent or otherwise, providing for the purchase, issuance or
sale of any of the Shares, or any arrangements that require or permit any of the
Shares to be voted by or at the discretion of anyone other than the Vendor, and
there are no restrictions of any kind on the transfer of any of the Shares other
than restrictions on transfer imposed by applicable securities laws or the
Company’s Articles.

 
 
(c)
there are no outstanding obligations, contingent or otherwise, of the Company to
redeem, purchase or otherwise acquire any capital stock or other securities of
the Company.

 
 
(d)
There are no shareholder agreements, voting trusts or other agreements or
understandings to which Vendor is a party or by which the Vendor is bound
relating to the voting of any shares of the capital stock of the Company.

 
 
(e)
The Shares shall be duly authorized for issuance, when delivered in accordance
with the terms of this Agreement, and shall be validly issued, fully paid and
nonassessable and the transfer of said Shares shall not be subject to any
preemptive or other similar right

 
 
(f)
the Vendor is not indebted to the Company;

 
 
(g)
the Vendor is the registered and beneficial owner of the Purchased Shares;

 
 
(h)
the Vendor has good and sufficient right and authority to enter into this
Agreement on the terms and conditions herein set forth and to transfer all legal
and beneficial right, title, interest and ownership in and to the Purchased
Shares to the Purchaser without the consent of any other person, free and clear
of any pre-emptive rights, rights of first refusal or liens, charges or
encumbrances whatsoever, in accordance with the terms hereof and this Agreement
is a legal, valid and binding obligation of such Vendor enforceable against such
Vendor in accordance with its terms; and

 
 
(i)
no Person has any agreement, option, understanding or commitment, or any right
or privilege (whether by law, pre-emptive or contractual right), capable of
becoming an agreement, option or commitment for the purchase from it of any of,
or the realization of a security interest over, the Purchased Shares.

 
3. COVENANTS OF THE VENDOR
 
3.1 The Vendor covenants and agrees that it will, from the execution of this
Agreement until the Closing Date, in respect of the Purchased Shares:

 
2

--------------------------------------------------------------------------------

 

 
 
(a)
not permit the transfer, assignment, sale, encumbrance, hypothecation of the
Purchased Shares;

 
 
(b)
not take or permit to be taken or suffer any action which would in any way
impair or derogate from the right of the Purchaser to acquire on the Closing
Date all right, title and interest, both real and beneficial, in and to the
Purchased Shares, free and clear of all liens, changes and encumbrances
whatsoever; and

 
 
(c)
execute all stock Powers of Attorney, undertakings and any and all other
documents which may be required in order to transfer the Purchased Shares to the
Purchaser on the Closing Date, and will comply with all requirements of all
applicable regulatory authorities which may be reasonably necessary to obtain
the approvals of such regulatory authorities to the transfer of the Purchased
Shares to the Purchaser.

 
4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER
 
4.1 The Purchaser hereby represents, warrants and covenants to the Company and
the Vendor as follows, and acknowledges that the Company and the Vendor are
relying on such representations, warranties and covenants (which
representations, warranties and covenants shall survive the Closing):
 
 
(a)
the Purchaser is aware that the Purchased Shares will be subject to restrictions
on resale imposed under the constating documents of the Company and by the
applicable stock exchange policies and securities legislation and the Purchaser
agrees to be bound by and to comply with such restrictions;

 
 
(b)
the Purchaser's offer to purchase the Purchased Shares has not been induced by
any representations with regard to the present or future worth of the Purchased
Shares;

 
 
(c)
the Purchaser is acquiring the Purchased Shares for investment purposes only,
and not with a view to resale or distribution;

 
 
(d)
the Purchaser is purchasing the Purchased Shares hereunder as principal, and no
Purchaser is acting as nominee for any person or company and the Purchaser will
be the sole beneficial owner of the Purchased Shares;

 
 
(e)
the Purchaser, either alone or together with its financial advisors, has
sufficient financial knowledge and experience to evaluate the merit and risks of
an investment in the Purchased Shares on the basis of information presented to
the Purchaser;

 
 
(f)
the Purchaser and its representatives have been given an opportunity to examine
all relevant documents and all necessary information concerning the terms and
conditions of the Purchased Shares, the Company and its business and any other
matters concerning an investment in the Company;

 
 
(g)
the Purchased Shares have not been brought to the attention of the Purchaser
through, nor were they accompanied by, any advertisement or offering memorandum;

 
 
(h)
the Purchaser is capable of bearing the economic risks of an investment in the
Purchased Shares and the Purchaser's present financial condition is such that it
is under no present or contemplated future need to dispose of any of the
Purchased Shares to satisfy any existing or contemplated undertaking, need or
indebtedness;


 
3

--------------------------------------------------------------------------------

 

 
 
(i)
the Purchaser will not resell the Purchased Shares except in accordance with the
provisions of the constating documents of the Company and the applicable the
securities legislation; and

 
 
(j)
the entering into of this Agreement and the transactions contemplated hereby
will not result in a violation of any of the terms and provisions of any law
applicable to the Purchaser, or of any agreement to which the Purchaser is a
party or by which it is bound.

 
4.2 The Purchaser hereby acknowledges and agrees that:
 
 
(a)
the Company, the Vendor and their respective counsel may rely on the
representations and warranties made by the Purchaser above in completing the
sale of the Purchased Shares to the Purchaser; and

 
 
(b)
in the event that any of the Purchased Shares are subject to a hold period or
any other restriction on resale and transferability, the Company may place a
legend on the certificates representing such Purchased Shares as may be required
by the applicable law or as it may otherwise deem necessary or advisable.

 
4.3 No representation or warranty made by the Purchaser herein or in any
document executed by the Purchaser contains any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements therein not misleading.
 
5. CLOSING CONDITIONS
 
5.1 The obligation of the Purchaser to carry out the terms of this Agreement and
to complete the purchase of the Purchased Shares is subject to the fulfilment,
on or before the Closing Date, of each of the following conditions, each of
which is for the exclusive benefit of the Purchaser:
 
 
(a)
the warranties and representations of the Vendor as set forth in section 2.1 of
this Agreement shall be true and correct in every material aspect on the Closing
Date as if such warranties and representations had been made by the Vendor on
the Closing Date;

 
 
(b)
any required approvals to the transfer of the Purchased Shares shall have been
received; and

 
 
(c)
there shall not have occurred prior to the Closing Date, any material adverse
change in the position (business, financial or otherwise) or condition or assets
of the Company.

 
5.2 The conditions set forth in section 5.1 are for the exclusive benefit of the
Purchaser and may be waived by the Purchaser in writing in whole or in part at
any time on or before the Closing Date.
 
6. CLOSING DATE
 
6.1 Unless otherwise agreed, the Closing Date is, and the Closing of the
acquisition of the Purchased Shares contemplated by this Agreement will take
place no later than January 24, 2012.
 
7. DELIVERIES ON CLOSING
 
7.1 On closing, the Vendor will deliver or cause to be delivered to the
Purchaser on behalf of the Purchaser or their assigns all required
documentation, as acceptable to the Purchaser, representing the Purchased Shares
as registered in the name of the Vendor together with duly completed, executed
and guaranteed Stock Power of Attorneys, or such other documentation as may be
required and as acceptable to the Purchaser, in order to duly transfer the
Purchased Shares to the Purchaser or its assigns.
 
 
 
4

--------------------------------------------------------------------------------

 

8. GENERAL PROVISIONS
 
8.1 Time is and will be of the essence of each and every provision of this
Agreement.
 
8.2 The Vendor and Purchaser hereby acknowledge that this Agreement was prepared
by Macdonald Tuskey for the Company and that Macdonald Tuskey does not represent
the Vendor or the Purchaser.  By signing this Agreement, the Vendor and
Purchaser confirm that they fully understand this Agreement and (a) have
obtained independent legal advice or (b) waive the right to obtain independent
legal advice.
 
8.3 Each party will, at its own expense, execute and deliver all such further
documents and instruments, given all such further assurances, and do all such
acts and things as the other parties may, either before or after the Closing
Date, reasonably require to carry out the full intent and meaning of this
Agreement, but without payment of any consideration therefore.
 
8.4 This Agreement contains the whole agreement between the Vendor and the
Purchaser in respect of the subject matter hereof and supersedes and replaces
all prior negotiations, communications and correspondence.  There are no
warranties, representations, terms conditions or collateral agreements, express
or implied, statutory or otherwise, other than as expressly set forth in this
Agreement.
 
8.5 This Agreement will enure to the benefit of and be binding upon the Vendor
and their respective heirs successors liquidators, executors and assigns and
upon the Purchaser and their respective heirs, successors, liquidators,
executors and assigns.  No Vendor may assign any of its right, title or interest
in, to or under this Agreement.  The Purchaser or any of their assigns, may
assign their rights and obligations under this Agreement upon written notice to
any other party.
 
8.6 This Agreement is being delivered in and is intended to be performed in
California, and shall be construed and interpreted in accordance with the laws
of California applicable therein.  The parties irrevocably attorn to the
jurisdiction of the courts of California and the venue for any actions or
arbitrations arising out of this Agreement will be a California court of
suitable jurisdiction.
 
8.7 Any notices, required or permitted to be given under this Agreement will be
in writing and will be duly and properly given and received if delivered or
telecopied, in each case addressed to the intended recipient at its respective
address appearing in the recitals of this Agreement for the Purchaser and the
Vendor, (or at such other address as a party may from time to time designate by
notice in writing to the other parties in accordance with this subsection), and
any such notice will be deemed to have been given and received, if delivered,
when delivered to such address, and if telecopied, on the next business day
after the telecopying of the same.
 
8.8 If any provision of this Agreement shall be determined by an arbitrator or
any court of competent jurisdiction to be illegal, invalid or unenforceable,
that provision shall be severed from this Agreement and the remaining provisions
shall continue in full force and effect.
 
8.9 This Agreement may at any time and from time to time not later than the
Closing Date, be amended by mutual agreement of the Vendor and the
Purchaser.  The parties agree that if the Vendor or the Purchaser, as the case
may be, proposes any amendments to this Agreement, the other will act reasonably
in considering such amendments and if the other is not prejudiced by reason of
any such amendments, the other will co-operate in a reasonable fashion with the
Vendor or the Purchaser, as the case may be, so that such amendments can be
effected subject to applicable laws.

 
 
5

--------------------------------------------------------------------------------

 

 
9. COUNTERPARTS
 
9.1 This Agreement and any certificates or other writing delivered in connection
herewith, may be executed in any number of counterparts with the same effect as
if all parties had all signed the same documents, and all such counterparts and
adopting instruments will be construed together and will constitute one and the
same instrument.  The execution of this Agreement and any other writing by any
party hereto or thereto will not become effective until counterparts hereof or
thereof, as the case may be, have been executed by all the parties hereto or
thereto.
 
IN WITNESS WHEREOF the parties have executed and delivered this Agreement as of
the day and year first above written.


 



   
 
VENDOR: BRUCE THOMSON
 
 
/s/ Bruce Thomson
                     
PURCHASER: GREGORY ROTELLI
 
 
/s/ Gregory Rotelli
 



 

 
6

--------------------------------------------------------------------------------

 
